t c memo united_states tax_court michael a and karyn e schmitt petitioners v commissioner of internal revenue respondent docket no filed date lawrence m lebowsky for petitioners michelle or for respondent memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies in petitioners’ federal_income_tax in and of dollar_figure and dollar_figure respectively the petition in this case seeks a redetermination only of the deficiency for the issue for our consideration is whether petitioners had unreported schedule c income in taxable_year findings of fact1 at the time the petition was filed petitioners resided in woodland hills california petitioners are cash_basis taxpayers michael a schmitt petitioner is a law professor at southwestern university school of law in los angeles california and is licensed to practice law in the state of california from through the time of trial petitioner operated a sole_proprietorship under the name legal education conference center lecc lecc offered a full-service bar review course and supplemental workshops to law school graduates who were preparing to take the california bar examination the full service bar review course covered substantive areas of law tested on the california bar examination including both the national multistate law and california state law components of the bar examination lecc also offered three supplemental workshops that each focused on a specific area of testing on the california bar examination essay writing performance skills and the multistate law component the bar review course and workshops were offered twice a year coinciding with the testing times for the california bar examination which is given in february and july of each year lecc also offered a preliminary bar review the stipulation of facts and the attached exhibits are incorporated herein by this reference course for third-year law students who were planning to take the bar examination after graduation petitioner was an instructor for the bar review courses lecc’s bar review course was offered on either a guaranteed or nonguaranteed basis under the guaranteed program students were entitled to a full refund of their tuition if they failed the bar examination the same course material and instruction were provided for the guaranteed and nonguaranteed review courses however students in the nonguaranteed course were not eligible to receive a refund of any portion of their tuition if they failed the bar examination also the tuition for the guaranteed course guaranteed tuition was higher than the tuition for the nonguaranteed course the supplemental workshops were offered only on a guaranteed basis students enrolled in the guaranteed bar review course could attend the supplemental workshops without paying an additional_charge alternatively students could enroll in a workshop without enrolling in the bar review course class sizes for the bar review course and supplemental workshops were limited the cost of the guaranteed bar review course and guaranteed supplemental workshops included a registration fee and tuition the registration fee for the guaranteed course and workshops was nonrefundable the costs of the nonguaranteed and guaranteed review courses and the guaranteed workshops were as follows course nonguaranteed review course guaranteed bar review guaranteed performance skills guaranteed essay writing guaranteed multistate registration fee tuition total --- dollar_figure --- dollar_figure big_number dollar_figure the record in this case does not indicate whether the cost of the nonguaranteed course comprised a registration fee and tuition or the amounts thereof the registration fee and tuition had to be paid in full before the first day of review classes the course for the february examination winter course began in the preceding january and the course for the july examination summer course began in june accordingly students who were enrolled in the winter bar review course paid their tuition in date there were students enrolled in lecc’s winter guaranteed course the guaranteed tuition from the winter course was approximately dollar_figure and was subject_to a refund in to any student who failed the date bar examination lecc promised to pay the tuition refunds to guaranteed students who failed the bar examination within weeks of the release of the results petitioner has given certain guaranteed students the option of reenrolling in lecc’s bar review course free of charge instead of obtaining a tuition refund petitioner had discretion over whether to permit a student to reenroll in an lecc course after failing the bar examination if he thought that a failing student had not made an effort to pass the bar examination during the previous review course he would not permit that student to reenroll additionally lecc’s brochure stated that a failing student had to have received a score of at least big_number on the prior bar examination to reenroll in the guaranteed course according to the brochure students who had less than a big_number score on the previous bar examination could reenroll in the nonguaranteed course when a failing student who had not obtained a tuition refund reenrolled in an lecc course petitioner provided additional materials and services to the student without additional compensation from the student also because the lecc class sizes were limited a repeating student reduced petitioner’s ability to generate revenue from the lecc courses lecc had a checking account at sanwa bank sanwa account during petitioner deposited the registration fees and the tuition from both the guaranteed and nonguaranteed bar review courses and the supplemental workshops into the sanwa account during petitioner deposited dollar_figure into the sanwa account petitioner’s deposits into the sanwa account included the dollar_figure tuition from the winter guaranteed review course during petitioner also paid refunds from the sanwa account to guaranteed students who failed the bar amounts are rounded to the nearest dollar examination in that year petitioner paid refunds of dollar_figure from the sanwa account overall petitioner withdrew dollar_figure from the sanwa account during petitioner also had a term savings account at world savings and loan association world savings he opened the account on date with a dollar_figure deposit the savings account was in petitioner’s name and was not designated a_trust account after making the initial dollar_figure deposit in petitioner did not deposit any additional money into the world savings account in particular he did not deposit any of the tuition from the summer or winter guaranteed review courses into the account petitioner deposited the tuition paid during into the sanwa account and did not transfer any money between the two accounts petitioner maintained the account at world savings until throughout the term of the account petitioner never made any withdrawals from it he did not pay any refunds to guaranteed students who failed the bar examination from the world savings account nor did petitioner withdraw money from the account when guaranteed students passed the bar examination petitioner allowed the interest earned on the account to accumulate and did not pay the interest over to the guaranteed students petitioners reported the interest_income from the account on their tax returns respondent computed petitioners’ schedule c gross_receipts from lecc using the bank_deposits method on the basis of deposits into the sanwa account during and determined that petitioners underreported their gross_receipts by dollar_figure respondent allowed petitioners a deduction for the dollar_figure in refunds that were paid to failing students during which petitioners had not claimed on their tax_return accordingly respondent determined that petitioners had unreported schedule c net_income of dollar_figure in opinion respondent determined that petitioners had unreported schedule c net_income for in the amount of dollar_figure from bar review courses that petitioner offered through lecc petitioners have the burden of showing that they did not have income in the amount determined by respondent rule a petitioners have conceded that they underreported their schedule c net_income by dollar_figure petitioners have not offered any explanation for dollar_figure in unreported net_income determined by respondent accordingly we find that petitioners have unreported their taxable_income in these amounts unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure with respect to the remaining dollar_figure in unreported net_income determined by respondent petitioners contend that they were not required to report dollar_figure of tuition from lecc’s winter guaranteed review course that was deposited into the sanwa account during the guaranteed students paid the tuition in and the tuition was refundable to students in if they failed the bar examination petitioner contends that there were substantial restrictions on his receipt of the tuition during because he was required by the lecc contract with the guaranteed students to place the dollar_figure tuition into a set-aside escrow account until the students passed the bar and pursuant to the contract he established a_trust account at world savings for deposit of the refundable tuition in this regard petitioner argues that the guaranteed tuition should not be reported as income until the guaranteed students passed the bar examination petitioner however failed to establish a_trust either in form or in substance for the guaranteed tuition petitioner deposited dollar_figure into a savings account at world savings however he was not required to do so by lecc's guaranty agreement with the students rather petitioner personally chose to put money in the world savings account and could have decided to withdraw and spend the money at any time without restriction or recourse from the guaranteed students petitioner’s failure to properly structure a_trust for the receipt of the tuition payments is especially difficult to excuse because he is an attorney and law professor and taught trust law for the lecc review courses petitioner’s arguments which are addressed below that he was contractually obligated to create an escrow trust and in fact created a_trust with the guaranteed tuition are without merit taxpayers who use the cash_method_of_accounting such as petitioners in this case must report income when it is actually or constructively received sec_451 sec_1_451-1 income_tax regs income is constructively received by a taxpayer when it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time sec_1_451-2 income_tax regs where the taxpayer’s control of the receipt of income is subject_to substantial limitations or restrictions the income is not constructively received by the taxpayer sec_1_451-2 income_tax regs the doctrine_of constructive receipt requires taxation of income that is subject_to a taxpayer’s unfettered command and that the taxpayer is free to enjoy at his own option even though he chooses not to 281_us_376 petitioners have the burden of establishing that they did not have actual or constructive receipt of the dollar_figure in tuition from the winter guaranteed course rule a petitioner has argued that the lecc agreement with the guaranteed students required that the guaranteed tuition be placed into a set-aside escrow account however there is no credible_evidence that the agreement between petitioner and the guaranteed students required petitioner to create an escrow or trust arrangement there was no written escrow agreement between petitioner and the guaranteed students the only reliable evidence of the terms of the guaranteed review course is the lecc brochure the lecc brochure contains the statement that petitioner will refund tuition to students enrolled on the guaranteed basis if they fail the bar examination there is nothing in the brochure that indicates in any way that petitioner intended to place the tuition into an escrow or trust account or would not use the tuition before the students passed the bar examination we hold that petitioner was not required by his agreement with the guaranteed students to establish an escrow or trust account to hold the tuition payments there was no contractual restriction on petitioner’s use of the dollar_figure tuition during and any restriction on petitioner’s use of the tuition was imposed by petitioner himself petitioner contends that he created an oral trust to hold the guaranteed tuition until the students took the bar examination under california law an express trust in personal_property may be made by an oral declaration of trust cal prob code sec west a_trust may be created by a declaration by the owner of property by the transfer of property to a third person as trustee or by an enforceable promise to create a_trust cal prob code sec west the essential elements of a_trust under california law are a manifestation of an intention by the settlor to create a_trust trust property a lawful purpose for the trust and an identified beneficiary cal prob code secs west osswald v anderson cal app 4th cal rptr 2d the creation of a_trust is not determinative of whether or not petitioner had constructive receipt of the guaranteed tuition when paid_by the students a cash_basis taxpayer has constructive receipt of funds paid into an escrow or trust account upon deposit unless the taxpayer’s control_over the money in the account is subject_to substantial limitations or restrictions 69_tc_558 sec_1_451-2 income_tax regs petitioner did not establish a_trust account with the dollar_figure guaranteed tuition petitioner contends that he created a_trust account at world savings and that he held the tuition in that account until the students passed the bar examination the world savings account was in petitioner’s name and was not designated as a_trust account no deposits were made to that account after petitioner never deposited the tuition from the winter course into the account at world savings rather he deposited the dollar_figure into the sanwa account and did not transfer any money from sanwa to world savings consequently the dollar_figure tuition from the winter guaranteed course was not held in trust in the world savings account petitioner also continued to pay refunds to failing students from the sanwa account during and he did not withdraw money from the account when students passed the bar examination and under his argument he would have been entitled to the tuition in fact petitioner did not make any withdrawals from the world savings account until petitioner’s actions in connection with the world savings account and his treatment of the tuition are entirely inconsistent with his claim that he held the tuition payments in trust at world savings he did not place the dollar_figure of guaranteed tuition in an escrow or trust account rather he placed all of the tuition into the sanwa account and spent the tuition to pay operating_expenses of the review courses we hold that petitioner had actual receipt of the money upon deposit accordingly petitioner must report the tuition as income in petitioner contends that before he reported the tuition from the guaranteed course as schedule c gross_receipts in the year the tuition was paid_by the students petitioner maintains that in he opened a_trust account at world savings for the purpose of deferring the reporting of the guaranteed tuition as income until the students passed the bar he contends that he deposited dollar_figure of refundable tuition from the guaranteed course offered during into the world savings account to be held in trust for the guaranteed students until they took the bar examination petitioner has attempted to explain his failure to deposit the purported trust property ie the dollar_figure in tuition from the winter guaranteed course into the alleged trust account he contends that because he had previously deposited dollar_figure into the world savings account and did not withdraw the money to pay refunds to failing students in the previous year there was sufficient money in the account to cover tuition refunds for the winter courses petitioner argues that it was unnecessary for him to deposit the dollar_figure in tuition from the winter guaranteed course into the alleged trust account there was some confusion at trial as to which parties petitioner or the guaranteed students were the settlors and beneficiaries of the alleged trust petitioner argues that both he and the guaranteed students are the settlors under california law a_trust is created only if the settlor manifests an intention to create a_trust cal prob code sec petitioner contends that he intended to create a_trust petitioner's intention as the trustee or a beneficiary if the students passed the bar examination of the trust to establish a_trust is irrelevant petitioner’s position that he was the settlor of the purported trust presupposes that he was the owner of the trust property at the time of the declaration of trust because only an owner of property is able to declare an intent to hold that property in trust see cal prob code sec a it has not been shown that the guaranteed students were the settlors of the trust and transferred the tuition payments with the intention that the tuition would be held in trust until the bar examination results were announced petitioner has not presented any evidence that the guaranteed students intended to create a_trust or escrow for future payment of the dollar_figure tuition to petitioner if they passed the bar examination the guaranteed students paid the tuition for the lecc course during there has been no showing of an intention to restrict petitioner’s use of the tuition money until the students passed the bar examination rather the students expected that petitioner would refund the money if they failed finally we note that we are not certain that the dollar_figure deposited into the world savings account was tuition held in trust for an lecc course offered during petitioner contends that he withdrew dollar_figure of tuition payments from the sanwa account and deposited the money into the alleged trust account at world savings that testimony is not supported by evidence in the record such as a check issued on sanwa or a bank statement from the sanwa account that shows that petitioner withdrew dollar_figure from sanwa petitioner produced bank statements from the sanwa account for only the months of may june and date the deposit was made on date and did not coincide with the payment of tuition by guaranteed students during that year tuition for the summer course was generally paid in date petitioner has not explained his delay in establishing the alleged trust account the logical conclusion is that petitioner used his own money to open the world savings account rather than refundable tuition from the lecc's review courses as he contends there is no documentary support of petitioner’s or the guaranteed students’ alleged intent to create a_trust account or escrow arrangement petitioner failed to deposit the tuition into the world savings account petitioner’s oral testimony that he intended to create a_trust is not credible petitioner’s right to retain the tuition from the guaranteed courses was in some respects contingent on the students' performance on the california bar examination however the possibility that petitioner might have had to pay failing students refunds is not a substantial restriction on his use of the tuition the world savings account was not a_trust account that created a substantial restriction on petitioner’s use and control of the tuition payments to reflect the foregoing decision will be entered for respondent
